Citation Nr: 1454962	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-42 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation for the loss of use of both feet.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967. 

This appeal comes before the Board of Veterans' Appeals Board from a December 2009 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA), that denied entitlement to special monthly compensation for the loss of use of both lower extremities.  

This matter was remanded in June 2011 for additional development.  The agency of original jurisdiction (AOJ) provided VA examinations in 2011 and 2014 and obtained a medical opinions, which addressed the Board's requests.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The issue of entitlement to service connection for peripheral vascular disease has been raised by the record.  See the September 2014 statement from the Veteran.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected peripheral neuropathy of the lower extremities and peripheral neuropathy of the right and left femoral nerve have not so affected the function of his legs as to effectively result in the loss of use of his feet.
 
2.  The Veteran has decreased function in his lower extremities below the knee; but the weight evidence does not support the conclusion that it is as likely as not that he would be equally well served by amputation and the use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the feet have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.63 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that special monthly compensation based on loss of use of his feet due to his service-connected disabilities is warranted.  He filed a claim for special monthly compensation based on loss of use of his feet due to his service-connected disabilities in March 2009.  

Review of the record shows that service connection is in effect for diabetes mellitus type II rated as 20 percent disabling; peripheral neuropathy of the right femoral nerve rated as 20 percent disabling; peripheral neuropathy of the left femoral nerve rated as 20 percent disabling; peripheral neuropathy of the left lower extremity rated as 40 percent disabling; peripheral neuropathy of the right lower extremity rated as 40 percent disabling; and residuals of a fracture of the right tibia rated as 10 percent disabling.  Service connection is also in effect for depression, peripheral neuropathy of the right and left upper extremities, high frequency hearing loss, pilonidal cyst, and erectile dysfunction.  The Veteran has been assigned a combined 100 percent rating since March 17, 2009.    

If a Veteran, as the result of service-connected disability, loses the use of a lower extremity, including the foot, he is entitled to additional monthly compensation, which is referred to as special monthly compensation.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

Special monthly compensation based on the loss of use of the lower extremity (or foot) is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63 (a), (b).

In this case, there is no question that the Veteran has significant problems with his lower extremities, and for that reason, he receives a series of significant schedular disability ratings.  However, the question in this case is whether the service connected lower extremity disabilities are of such significance to cause "loss of use" of his feet.  It is important to remember that the term "loss of use" is a term of art and conveys a specific meaning for VA purposes.  As is explained in the regulations, loss of use would be found, for example, when there was complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

In this case, a series of medical opinions have been obtained addressing the issue of SMC.

In a May 2009 statement, the Veteran's private physician, Dr. O'Sullivan, indicated that the Veteran was a diabetic with severe spinal cord stenosis and severe emphysema with use of oxygen.  Dr. O'Sullivan asserted that these problems limited the Veteran's ability to walk, such that he needed to use a wheel chair ambulance for office visits and a mobile wheelchair for daily activity of living.  

A July 2011 VA peripheral nerves examination report indicates that diabetes mellitus was diagnosed approximately 17 years earlier, and over the previous 14 to 15 years, the Veteran had developed severe left and right lower extremity diabetic peripheral neuropathy affecting his lower extremities from the hips to the tips of his toes.  His present treatment was to grin and bear it, and do activity as tolerated.  The Veteran previously tried gabapentin without success and he was no longer on any medications for the peripheral neuropathy.  It was noted that the Veteran experienced paresthesias, dysesthesias, numbness, burning, and tingling sensations over his left and right legs, and these symptoms significantly interfered with his daily activities.  The nerves that were significantly involved include the deep and superficial peroneal nerve, and the left and right sural, saphenous, and popliteal nerves.  

The VA examiner found that the Veteran had severe restrictions with any mobility and his mobility was predominantly facilitated by electric wheelchair, as he could only walk 10 to 12 feet using a walker.  The Veteran could stand unaided only up to 30 seconds usually just transferring himself.  He can walk with a walker, again for 10 to 12 feet, for 2 to 3 minutes.  He used special shoes.  The Veteran could bathe, as he had a wheelchair access shower; and he was generally able to dress himself, but had difficulty putting on his socks and shoes.  He last worked in approximately 2004 working as a police officer and leaving that position in part because of his inability to function as a police officer due to his left and right leg conditions.  

After a thorough review of the claims file including the Veteran's computerized VA medical records, a thorough history, examination, and review of his medical records, the examiner opined that the Veteran had severe restrictive diabetic neuropathy which rendered his left and right foot barely functional.  The VA examiner stated that the Veteran was only able to stand unaided up to 30 seconds and walk with a walker for 10 to 12 feet; otherwise he was restricted to a motorized wheelchair.  The VA examiner opined that therefore with these severe restrictions, it is more than possible and likely that if the Veteran were to have a left and right lower leg prosthesis, he would function better with a prosthesis than what he has right now.  The examiner opined that there is no remaining effective function of the left and right foot other than that which would be equally well-served by a below-the-knee amputation, stump, and prosthesis.  

In a July 2011 addendum opinion, the examiner indicated that he was asked to clarify the current examination results with that of a progress note a year prior to the exam stating that the Veteran was ambulatory and using the electric wheelchair sporadically.  The examiner indicated that he was unable to completely reconcile the previous history that was in the progress notes and he tried to give an accurate depiction of the status of the Veteran on the July 2011 VA examination and he assumed the accuracy of the history that the Veteran reported at that time.  The examiner reviewed the entire claims file and changed the opinion.  The examiner stated that although the Veteran has severe neuropathy, he still had motor function as noted in the exam and therefore with his motor function although with limitations as noted in the exam, the Veteran still had function of his left and right lower legs and feet that would not be better served by amputation. 

In an April 2012 statement, Dr. O'Sullivan indicated that the Veteran was a patient for many years.  Dr. O'Sullivan indicated that the Veteran has a diagnosis of peripheral neuropathy secondary to his service-connected diabetes mellitus, he was extremely limited in his walking, and used a power wheelchair for ambulation.  Dr. O'Sullivan added that the limitations of the lower extremities were secondary to the Veteran's diabetes and the residual of an old fracture and peripheral vascular disease that is related to his diabetes.  Dr. O'Sullivan stated that the Veteran was no longer able to ambulate more than 25 feet and he believed that the Veteran would be equally well served by an amputation and use of a suitable prosthetic appliance, although he was not recommending that.   

In June 2014, the Veteran underwent a VA examination.  The examination report indicates that the VA examiner reviewed the claims file and the Veteran's medical history and examined the Veteran.  It was noted that the Veteran could weight bear for very short distances but required an assistive device such as walker or cane at all times.  The Veteran stated that he loses his balance quickly from the numbness in his feet from the peripheral neuropathy, and he has pain from his spinal stenosis, claudication from his peripheral vascular disease and shortness of breath from chronic obstructive pulmonary disease as well as dizziness.  The Veteran had fallen several times so it was safer for him to be in a wheelchair.  

The examiner was asked to examine the Veteran and review the claims file, and render an opinion for each lower extremity, whether there is no remaining effective function of the foot other than that which would be equally well served by a below the knee amputation stump and a prosthesis.  The examiner was also directed that if it was found that there was no remaining function in either extremity, the examiner should indicate what condition caused such level of impairment.  

The report indicates that on physical examination, the Veteran had some residual remaining function of his feet, albeit significantly diminished.  The VA examiner stated that he did not feel that the Veteran would be served equally well by a below the knee amputation with prosthesis at this time.  The examiner indicated that he did not agree with the private opinion dated in April 2012 that indicated that the Veteran would be equally well served by amputation.  The examiner noted that the Veteran had multiple medical reasons and issues for his difficulty with walking to include the numbness in his feet from the peripheral neuropathy, pain from his spinal stenosis, claudication from his peripheral vascular disease, shortness of breath from chronic obstructive pulmonary disease, as well as dizziness, and the Veteran had fallen several times so it is safer for him to be in a wheelchair. 

A June 2014 VA peripheral nerve examination report indicates that the Veteran reported having symptoms of peripheral neuropathy due to his diabetes mellitus type II for the last 25 years which have been getting progressively worse over time.  The Veteran stated that he had severe numbness in both his feet/toes, and he had no feeling.  The Veteran stated that he had run over his feet with his electric wheelchair and not even known it.  He reported experiencing pins/needles sensation, but denied any burning type of pain.  It was noted that the Veteran had problems with diabetic ulcers on his feet, the most recent one on his left foot.  The Veteran stated that he had been given medication for this problem in the past, but lamented that no medication had ever helped him.  The Veteran stated that he could walk for only very short distance, that he lost his balance quickly as a result of the numbness in his feet, and that he experienced pain from his spinal stenosis, claudication, chronic obstructive pulmonary disease, as well as dizziness.  It was also noted that the Veteran had fallen several times so it was safer for him to be in a wheelchair.  He denied having ever been told that he would need to have an amputation of his legs.  

Examination revealed severe paresthesias, dysesthesias, and numbness in the left and right lower extremities.  Light touch/monofilament testing was decreased in the ankle and lower leg and was absent in the feet and toes.  It was noted that the Veteran had trophic changes attributable to diabetic peripheral neuropathy manifested by hyperpigmentation and hair loss of his lower legs.  The Veteran had moderately severe incomplete paralysis of the sciatic nerves, and severe incomplete paralysis of the femoral nerves.  The examiner opined that the Veteran does have some residual remaining function of his feet although it is significantly diminished and he did not believe that the Veteran would be served equally well by a below the knee amputation with prosthesis at this time. 

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
  
In this case, Dr. O'Sullivan is a medical professional and he is therefore considered competent to provide the opinions he has written.  However, the VA examiners are also competent medical professionals.  As such, the Board accepts all of the medical evidence as competent and credible, but the Board must determine what evidence is the most probative. 

Here, Dr. O'Sullivan wrote that the Veteran would be equally well suited with an amputation of his legs below the knees, but he then walked the conclusion back, stating that he was not recommending it.  Of note, Dr. O'Sullivan did not supply much, if any, rationale for such a conclusion.  Essentially, Dr. O'Sullivan found that the Veteran was limited in his ability to walk (August 2010), such that he could no longer ambulate more than 25 feet.  Such a fact is not in dispute, however, as the schedular ratings that are assigned make clear that the Veteran's service connected lower extremity disabilities are significant.

While Dr. O'Sullivan concluded that the Veteran would be equally well-served by amputation of his legs, multiple VA examiners have disagreed with such an assessment.  In June 2014, a VA examiner explained that she disagreed with Dr. O'Sullivan's conclusion, because an arterial Doppler as recently as September 2013 had shown atherosclerosis of extremities with only mild decrease in perfusion of the right leg at rest.

Likewise, another VA examiner in July 2011, concluded that although the Veteran had severe neuropathy he still had motor function, as noted by a physical examination, and because motor function was preserved, albeit with limitations, the Veteran would still have function of his left and right lower legs lower feet that would not be better served with an amputation.

As such, these VA opinions supplied an explanation for why the SMC criteria had not been met, noting that the Veteran still had significant neurologic functioning in his lower extremities.  Conversely, Dr. O'Sullivan did not explain how someone with the motor and sensory functioning possessed by the Veteran in his lower extremities would be better served by an amputation of his lower extremities below the knee.  As such, the Board will afford greater weight to the VA opinions.

Looking at the reports of physical examination, the conclusion that SMC is not warranted becomes clearer.  As noted, VA regulations explain that SMC would be found to be warranted, for example, when there is complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

In this case, the reports from the Veteran's physical examinations show significant limitation, but when the level of nerve paralysis is discussed, it has consistently been found to be incomplete paralysis.  There likewise has not been any showing of foot drop.  For example, at a 2014 VA examination, the Veteran had severe numbness in his bilateral lower extremities, but strength was only slightly diminished (4/5); deep tendon reflexes were normal at the knee and decreased at the ankle bilaterally, but they were not absent; light touch was absent in the feet and toes.  Importantly, the examiner did not find complete paralysis in either lower extremity.

The Board has reviewed the Veteran's statements, including his complaints of numbness in his feet, and notes that as a lay person, the Veteran is considered competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion, such as determining whether amputation is warranted or diagnosing complete paralysis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion SMC is not warranted at this time, he is not considered competent (meaning medical qualified) to establish the medical criteria for SMC.  

As described, the most probative evidence of record shows that the Veteran is significantly impaired as a result of his service connected lower extremity disabilities, but not so impaired as to warrant SMC.  

Therefore, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran also submitted several letters from a private doctor.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Of note, while one of the examiners initially concluded that the Veteran would be equally well-served by amputation, he revised his opinion that same day.  As such, his later opinion is found to be more probative, since the examiner sought to revise his initial findings.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  


ORDER

Special monthly compensation based on loss of use of the feet is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


